UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-32421 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 58-2342021 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 420 Lexington Avenue, Suite 1718, New York, New York10170 (Address of principal executive offices)(Zip Code) (212) 201-2400 (Registrants telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b—2 of the Exchange Act).Yes oNoþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: May 13, 2014. Title Of Each Class Number of Shares Outstanding Common Stock, $0.01 par value TABLE OF CONTENTS Page Part 1Financial Information. 3 Item 1.Financial Statements. 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 17 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 26 Item 4.Controls and Procedures. 26 Part IIOther Information. 27 Item 1.Legal Proceedings. 27 Item 1A. Risk Factors. 27 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 27 Item 3.Defaults Upon Senior Securities. 27 Item 4.Mine Safety Disclosures. 27 Item 5.Other Information. 27 Item 6.Exhibits. 27 Signatures. 28 Index to Exhibits. 29 2 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets March 31, December 31, ASSETS (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of approximately $273,000 and $381,000, respectively Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets: Security deposits Restricted cash Goodwill Intangible assets, net Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Notes payable - non-related parties $ $ Notes payable - related parties Equipment financing obligations Escrow payable Accounts payable and accrued expenses Related party payable - Current liabilities from discontinued operations Total current liabilities Long-term liabilities: Notes payable - non-related parties, net of discount Notes payable - related parties Equipment financing obligations Derivative liability Other long-term liabilities Total liabilities Commitments and contingencies Stockholders' deficit: Preferred stock, $0.01 par value, 10,000,000 shares authorized, 27,883 and 23,525 shares issued and outstanding Common stock, $0.01 par value, 18,000,000 shares authorized, 6,147,257 and 6,076,665 shares issued and outstanding (1) Capital in excess of par value (1) Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ (1)Share and dollar amounts have been retroactively restated to reflect the 1 for 50 reverse stock split effective May 13, 2014. See accompanying notes to the Condensed Consolidated Interim Financial Statements. 3 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES Condensed Consolidated Interim Statements of Operations (Unaudited) Three Months Ended March 31, Revenues $ $ Cost of revenues, exclusive of depreciation and amortization, shown separately below Gross profit Depreciation and amortization Selling general and administrative expenses (including stock-based compensation of approximately $69,000 and $48,000 for the three months ended March 31, 2014 and 2013, respectively) Total operating expenses Operating income (loss) ) Other (expenses) income: Interest expense ) ) Loss on extinguishment of debt - ) Change in fair value of derivative liability ) Other expenses, net ) ) Total other income (expenses) ) Income (loss) before income taxes ) Provision for income taxes - Net income (loss) ) Preferred stock dividends in arrears ) ) Net income (loss) applicable to common stockholders: $ $ ) Basic earnings (loss) per common share (1): $ $ ) Diluted earnings (loss) per common share (1): $ $ ) Weighted average common shares outstanding (1): Basic Diluted (1)Share and per share amounts have been retroactively restated to reflect the 1 for 50 reverse stock split effective May 13, 2014. See accompanying notes to the Condensed Consolidated Interim Financial Statements. 4 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES Condensed Consolidated Interim Statements of Cash Flows (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization Loss on sale of accounts receivable Bad debt expense (recovery) ) Stock-based compensation Stock and warrants issued for services rendered or in settlement of liabilities - Amortization of debt discount and deferred financing fees Change in fair value of derivative liability ) Loss on extinguishment of debt - Increase (decrease) in cash and cash equivalents attributable to changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses and other current assets ) ) Other assets ) Replenishment of security deposits - ) Accounts payable and accrued expenses ) Other long-term liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Payment of obligations related to purchase price of acquisitions ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from the sale of common stock and warrants, net - Proceeds from the sale of preferred stock and warrants, net - Proceeds from notes payable - related parties - Proceeds from notes payable - non-related parties - Payments on equipment financing obligations ) ) Repayments of notes payable - related parties ) ) Repayments of notes payable - non-related parties ) ) Net cash provided by financing activities Net change in cash and cash equivalents: ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to the Condensed Consolidated Interim Financial Statements 5 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) 1. Basis of Presentation, Consolidation, and Summary of Selected Significant Accounting Policies The accompanying unaudited condensed consolidated interim financial statements and notes thereto should be read in conjunction with the audited consolidated financial statements included in the Annual Report on Form 10-K for the fiscal year ended December 31, 2013 for Fusion Telecommunications International, Inc. and its Subsidiaries (collectively, the “Company”).These condensed consolidated interim financial statements have been prepared in accordance with the instructions to Form 10-Q and Article 8 of Regulation S-X of the United States Securities and Exchange Commission (the “SEC”) and therefore omit or condense certain footnotes and other information normally included in condensed consolidated interim financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”).All material intercompany balances and transactions have been eliminated in consolidation.In the opinion of the Company’s management, all adjustments (consisting of normal recurring accruals) considered necessary for the fair presentation of the condensed consolidated interim financial statements have been made. The results of operations for an interim period are not necessarily indicative of the results for the entire year. During the three months ended March 31, 2014 and 2013, comprehensive loss was equal to the net loss amounts presented for the respective periods in the accompanying condensed consolidated interim statements of operations.In addition, certain prior year balances have been reclassified to conform to the current presentation. Reverse split of common stock On April 9, 2014, the Company’s Board of Directors approved a Certificate of Amendment to the Company’s Certificate of Incorporation to effect a reverse stock split of all of the outstanding shares of the Company’s common stock at a ratio (the “Reverse Split Ratio”) of one for fifty (the “Reverse Stock Split”).The Certificate of Amendment effecting the Reverse Stock Split was approved by the Company’s stockholders on March 28, 2014.When the Certificate of Amendment became effective on May 13, 2014, the Reverse Stock Split took place and each 50 shares of outstanding common stock of the Company was combined and automatically converted into one share of the Company’s common stock, with a par value of $0.01 per share, and the number of shares of common stock that the Company is authorized to issue was reduced from 900,000,000 to 18,000,000.In addition, the conversion and exercise prices of all of the Company’s outstanding preferred stock, common stock purchase warrants and options to purchase common stock were proportionately adjusted to reflect the terms of the Reverse Stock Split consistent with the terms of such instruments.No fractional shares were issued as a result of the Reverse Stock Split, and any fractional share to which a stockholder may have been entitled as a result of the Reverse Stock Split was rounded up to the nearest whole share. As a result of the Reverse Stock Split, all share and per share amounts as of March 31, 2014 and December 31, 2013, as well as for the three months ended March 31, 2014 and 2013, have been restated at the Reverse Split Ratio to give effect to the Reverse Stock Split. Income taxes The Company complies with accounting and reporting requirements with respect to accounting for income taxes, which require an asset and liability approach to financial accounting and reporting for income taxes.Deferred income tax assets and liabilities are computed for differences between the financial statement and tax bases of assets and liabilities that will result in future taxable or deductible amounts, based on enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income.Valuation allowances are established, when necessary, to reduce deferred income tax assets to the amount expected to be realized. In accordance with U.S. GAAP, the Company is required to determine whether a tax position of the Company is more likely than not to be sustained upon examination by the applicable taxing authority, including resolution of any related appeals or litigation processes, based on the technical merits of the position.The tax benefit to be recognized is measured as the largest amount of benefit that is greater than fifty percent likely of being realized upon ultimate settlement.Derecognition of a tax benefit previously recognized could result in the Company recording a tax liability that would reduce net assets.Based on its analysis, the Company has determined that it has not incurred any liability for unrecognized tax benefits as of March 31, 2014 and December 31, 2013.The Company is subject to income tax examinations by major taxing authorities for all tax years since 2010 and may be subject to review and adjustment at a later date based on factors including, but not limited to, on-going analyses of and changes to tax laws, regulations and interpretations thereof.No interest expense or penalties have been recognized as of March 31, 2014 and December 31, 2013.During the three month periods ended March 31, 2014 and 2013, the Company recognized no adjustments for uncertain tax positions. 6 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES Earnings per share Basic earnings per share excludes dilution and is computed by dividing earnings attributable to common stockholders by the weighted-average number of common shares outstanding during the period. Diluted earnings per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the income of the Company.For the three months ended March 31, 2014, the computation of diluted earnings per share is as follows: Numerator: Income available to common stockholders $ Dividends on Series A-1, A-2 and A-4 Convertible Preferred Stock Dividends declared on Series B-2 Convertible Preferred Stock $ Denominator: Weighted-average shares outstanding - basic Dilutive effect of employee stock options Dilutive effect of common stock purchase warrants Dilutive effect of Series A-1, A-2 and A-4 Convertible Preferred Stock Dilutive effect of Series B-2 Convertible Preferred Stock Weighted-average shares outstanding - diluted For the three months ending March 31, 2014 and 2013, the following securities were excluded in the calculation of diluted loss per share because their inclusion would be antidilutive: Warrants Stock options Convertible preferred stock - The net loss per common share calculation includes a provision for preferred stock dividends on the Company’s outstanding Series A-1, A-2 and A-4 Preferred Stock (the “Series A Preferred Stock”) in the approximate amount of $100,000 and $99,000 for the three months ended March 31, 2014 and 2013, respectively.As of March 31, 2014, the Board of Directors had not declared any dividends on the Company’s Series A Preferred Stock, and the Company had accumulated approximately $3,629,000 of preferred stock dividends.The Board of Directors has declared a dividend of $342,570 for the three months ended March 31, 2014 related to the Company’s Series B-2 Preferred Stock, which, in accordance with the terms of the Series B-2 Preferred Stock, was paid in the form of 66,327 shares of the Company’s common stock. Sale of accounts receivable The Company has an agreement to sell certain of its accounts receivable under an arrangement with a third party.These transactions qualify as sales of financial assets under the criteria outlined in Accounting Standards Codification Topic (“ASC”) 860, Transfers and Servicing, in that the rights, title and interest to the receivables are transferred.As a result, the Company accounts for the sales of its accounts receivable by derecognizing them from its consolidated balance sheet as of the date of sale and recording a loss on sale at the time the receivables are sold for the difference between the book value of the receivables sold and their respective purchase price. The Company recognized a loss on the sale of accounts receivable in the three months ended March 31, 2014 and 2013 of approximately $41,000 and $83,000, respectively, which is recorded in Other income (expenses) in the accompanying consolidated statements of operations.Approximately $0.7 million and $0.9 million of the Company’s outstanding accounts receivable have been derecognized from the Company’s consolidated balance sheets as of March 31, 2014 and December 31, 2013, respectively.The Company’s obligations to the purchaser of the receivables under the agreement are secured by a first priority lien on the accounts receivable of the Company’s Carrier Services business segment, and by a subordinated security interest on the other assets of the Company’s Carrier Services business segment.Based on the Company’s evaluation of the creditworthiness of the customers whose receivables the Company sells under this arrangement, the Company does not believe that there is any significant credit risk related to those receivables. 7 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES Goodwill Goodwill is the excess of the acquisition cost of businesses over the fair value of the identifiable net assets acquired, and consists of $2.6 million of goodwill recognized in the acquisition of Network Billing Systems, LLC (“NBS”) on October 29, 2012, with the remainder resulting from the Broadvox Transaction described more fully in note 2.Goodwill at March 31, 2014 and December 31, 2013 was approximately $5.2 million and $5.1 million, respectively.Goodwill is not amortized but is instead tested annually for impairment.All of the Company’s goodwill is attributable to its Business Services business segment.The following table presents the change in goodwill during the three months ended March 31, 2014.There was no change in goodwill during the three months ended March 31, 2013: Balance at January 1, 2014 Additions Other (a) Balance at March 31, 2014 $ - $ (a) - Amount relates to adjustments to the preliminary purchase price for acquisitions completed on December 31, 2013. Impairment of Long-Lived Assets The Company reviews long-lived assets, including intangible assets, for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be fully recoverable.If an impairment indicator is present, the Company evaluates recoverability by a comparison of the carrying amount of the assets to future undiscounted net cash flows expected to be generated by the assets.If the carrying value of the asset exceeds the projected undiscounted cash flows, the Company is required to estimate the fair value of the asset and recognize an impairment charge to the extent that the carrying value of the asset exceeds its estimated fair value.The Company did not record any impairment charges for the three months ended March 31, 2014 and 2013. Impairment testing for goodwill is performed annually in the Company’s fourth fiscal quarter.The impairment test for goodwill uses a two-step approach, which is performed at the reporting unit level.The Company has determined that its reporting units are its operating segments since that is the lowest level at which discrete, reliable financial and cash flow information is available.Step one compares the fair value of the reporting unit (calculated using a market approach and/or a discounted cash flow method) to its carrying value.If the carrying value exceeds the fair value, there is a potential impairment and step two must be performed.Step two compares the carrying value of the reporting unit’s goodwill to its implied fair value, which is the fair value of the reporting unit less the fair value of the unit’s assets and liabilities, including identifiable intangible assets.If the implied fair value of goodwill is less than its carrying amount, an impairment is recognized. Stock–based compensation The Company accounts for stock-based compensation by recognizing the fair value of the compensation cost for all stock awards over their respective service periods, which are generally equal to the vesting period.This compensation cost is determined using option pricing models intended to estimate the fair value of the awards at the date of grant using the Black-Scholes option-pricing model.An offsetting increase to stockholders' equity is recorded equal to the amount of the compensation expense charge. Stock-based compensation expense recognized in the condensed consolidated interim statements of operations for the three months ended March 31, 2014 and 2013 includes compensation expense for stock-based payment awards granted prior to March 31, 2014 but not yet vested, based on the estimated grant date fair value.As stock-based compensation expense recognized in the condensed consolidated statements of operations is based on awards ultimately expected to vest, it has been reduced for estimated forfeitures. When estimating forfeitures, the Company considers historical forfeiture rates as well as ongoing trends for actual option forfeiture. The impact of stock-based compensation expense on the Company’s results of operations was approximately $69,000 and $48,000 for the three months ended March 31, 2014 and 2013, respectively.These amounts are included in selling, general, and administrative expenses in the condensed consolidated interim statements of operations. The following table summarizes the stock option activity for the three months ended March 31, 2014: 8 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES (unaudited) Number of Options Weighted Average Exercise Price Balance at December 31, 2013 $ Shares granted during the period $ Shares exercised during the period - $ - Shares forfeited during the period ) $ Shares expired during the period ) $ Shares outstanding at March 31, 2014 $ Shares exercisable at March 31, 2014 $ The Company calculated the fair value of each common stock option grant on the date of grant using the Black-Scholes option-pricing model method with the following assumptions: (unaudited) Three Months Ended March 31, Dividend yield 0.00 % n/a % Stock volatility 137.16 % n/a % Average Risk-free interest rate 2.43 % n/a % Average option term (years) n/a As of March 31, 2014, there was approximately $670,000 of total unrecognized compensation cost, net of estimated forfeitures, related to stock options granted under the Company’s Stock Incentive Plans, which is expected to be recognized over a weighted-average period of 2.33 years. Advertising and marketing Advertising and marketing expense includes cost for promotional materials and trade show expenses for the marketing of the Company’s business products and services. Advertising and marketing expenses were approximately $44,000 and $9,000 for the three months ended March 31, 2014 and 2013, respectively. Fair value of financial instruments The carrying amounts of the Company’s assets and liabilities approximate the fair value presented in the accompanying Condensed Consolidated Balance Sheets, due to their short-term maturities. Use of estimates The preparation of condensed consolidated interim financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated interim financial statements and the reported amounts of revenues and expenses during the period.Actual results could be affected by the accuracy of those estimates. Restricted cash Restricted cash at March 31, 2014 and December 31, 2013 includes $1,000,000 of cash held in reserve as required by the terms of the Company’s senior lending agreement (see note 6), and certificates of deposit collateralizing a letter of credit in the aggregate amount of $163,872.The letter of credit is required as security for one of the Company’s non-cancelable operating leases for office facilities. 2.Acquisition On December 31, 2013, the Company, through its wholly-owned subsidiary Fusion BVX LLC (“FBVX”), completed the acquisition of substantially all of the cloud services assets used by BroadvoxGO!, LLC, and its affiliate Cypress Communications, LLC,in the operation of their cloud services business (the “Broadvox Transaction”).The purchase price in the Broadvox Transaction was $32.1 million in cash, plus a working capital adjustment paid to the sellers in accordance with the terms of the purchase agreement of approximately $0.2 million.Had the transaction taken place on January 1, 2013, the Company’s consolidated revenues and net loss for the three months ended March 31, 2013 would have been approximately $24.0 million and $4.3 million, respectively. 9 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES 3.Prepaid Expenses and Other Current Assets Prepaid expenses and other current assets consist of the following at March 31, 2014 and December 31, 2013: March 31, December 31, (unaudited) Prepaid insurance $ $ Due from purchaser of accounts receivable Escrowed funds – senior lenders Other prepaid expenses Total $ $ 4. Intangible Assets Identifiable intangible assets as of March 31, 2014 and December 31, 2013 are comprised of: March 31, 2014 December 31, 2013 Gross Carrying Amount Accumulated Amortization Total Gross Carrying Amount Accumulated Amortization Total Intangibles associated with the acquisition of NBS: Trademarks and tradename $ $ ) $ $ $ ) $ Proprietary technology ) ) Non-compete agreement ) ) Customer relationships ) ) Favorable lease intangible ) ) Total acquired intangibles ) ) Intangibles associated with the Broadvox Transaction: Proprietary technology ) - Non-compete agreements ) - Customer relationships ) - Total acquired intangibles ) - Total $ $ ) $ $ $ ) $ Amortization expense was $1.7 million and $0.6 million for the three months ended March 31, 2014 and 2013, respectively.Estimated future aggregate amortization expense is as follows for the periods indicated: Remainder of $ Year ending December 31: 10 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES 5.Accounts Payable and Accrued Expenses Accounts payable and accrued expenses consist of the following at March 31, 2014 and December 31, 2013: March 31, December 31, (unaudited) Trade accounts payable $ $ Accrued expenses Accrued payroll and vacation Interest payable Deferred revenue Other Total accounts payable and accrued expenses $ $ 6.Notes Payable – Non-Related Parties At March 31, 2014 and December 31, 2013, notes payable – non-related parties are comprised of the following: March 31, December 31, Senior Notes $ $ Discount on Senior Notes ) ) Total notes payable - non-related parties Less: Current portion of Senior Notes ) ) Non-current portion notes payable - non-related parties $ $ Senior Notes On October 29, 2012, the Company and its wholly owned subsidiary, Fusion NBS Acquisition Corp. (“FNAC”) entered into a Securities Purchase Agreement and Security Agreement (the “Purchase Agreement”) with Praesidian Capital Opportunity Fund III, LP, Praesidian Capital Opportunity Fund III-A, LP and Plexus Fund II, LP (the “Lenders”).Under the Purchase Agreement, the Company sold the Lenders (a) five-year Series A senior notes (the “Series A Notes”) in the aggregate principal amount of $6.5 million, bearing interest at the rate of 10.0% annually, and (b) five-year Series B senior notes (the “Series B Notes”) in the aggregate principal amount of $10.0 million bearing interest at the rate of 11.5% annually.The proceeds from the sale of the Series A Notes and Series B Notes were used to finance the acquisition of NBS. On December 15, 2013, the Company sold to the Lenders Series C senior notes (the “Series C Notes”) in the aggregate principal amount of $0.5 million.The proceeds were used to pay a deposit on the purchase price to the sellers in connection with the Broadvox Transaction (see note 2).On December 31, 2013, the Purchase Agreement was amended and restated (the “SPA”) whereby the Company sold to Praesidian Capital Opportunity Fund III, LP, Praesidian Capital Opportunity Fund III-A, LP, Plexus Fund III, L.P., Plexus Fund QP III, L.P. and United Insurance Company of America, (collectively with Plexus Fund II, L.P., the “Senior Lenders”) Series D Senior Notes (the “Series D Notes”) in the aggregate principal amount of $25.0 million (collectively with the Series A Notes, the Series B Notes and the Series C Notes, the “Senior Notes”).The proceeds from the Series D Notes were used to finance the Broadvox Transaction.Under the terms of the SPA: ● Plexus Fund III, L.P., Plexus Fund QP III, L.P. and United Insurance Company of America became parties to the SPA and to certain ancillary agreements that were entered into with the Lenders at the time of the Purchase Agreement. ● The interest rate on all of the Senior Notes was adjusted to 11.15% per annum. ● The maturity date on all of the Senior Notes became December 31, 2018. ● Interest on all of the Senior Notes is payable monthly, and monthly principal payments aggregating $52,083 are required from January 2014 through December 2014. ● Monthly principal payments aggregating $102,083 are required from January 2015 through December 2018, with the outstanding principal balance on all of the Senior Notes payable at maturity. The SPA contains a number of affirmative and negative covenants, including but not limited to, restrictions on paying indebtedness subordinate to the Senior Notes, incurring additional indebtedness, making capital expenditures, dividend payments and cash distributions by subsidiaries.In addition, at all times while the Senior Notes are outstanding, the Company is required to maintain a minimum cash bank balance of no less than $1.0 million in excess of any amounts outstanding under a permitted working capital line of credit and in excess of any and all cash balances held by the Company’s Business Services business segment.The SPA also requires on-going compliance with various financial covenants, including leverage ratio, fixed charge coverage ratio and minimum levels of earnings before interest, taxes, depreciation and amortization.Failure to comply with any of the restrictive or financial covenants could result in an event of default and accelerated demand for repayment of the Senior Notes.As of and for the three months ended March 31, 2014, the Company has been in compliance with all of the financial covenants contained in the SPA, as amended. 11 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES The obligations to the Senior Lenders are secured by first priority security interests on all of the assets of FNAC, NBS and FBVX, as well as the capital stock of each of the Company’s subsidiaries, including NBS and FBVX, and by second priority security interests in the accounts receivable pertaining to the Company’s Carrier Services business segment and all of the other assets of the Company.In addition, Fusion, FBVX and NBS guaranteed FNAC’s obligations under the SPA, including FNAC’s obligation to repay the Senior Notes. In connection with the sale of the Senior Notes to the Senior Lenders, the Company has issued nominal warrants to the Senior Lenders to purchase an aggregate of 728,330 shares of the Company’s common stock (the “Lenders’ Warrants”).The Lenders’ Warrants are exercisable from the date of issuance at an exercise price of $0.50 per share, with 266,500 warrants expiring on October 29, 2022, and the remainder expiring on December 31, 2023.The Company is required to pay the exercise price on behalf of the Senior Lenders at the time of exercise.The Company has recorded a discount on the Senior Notes based on the fair value of the Lenders’ Warrants as of the date of issuance.The discount is being accreted over the life of the Senior Notes, and was $4.2 million and $4.4 million as of March 31, 2014 and December 31, 2013, respectively. Commencing upon the earlier of a change in control, the repayment of the Senior Notes in full or the five year anniversary of the issuance of the Lenders’ Warrants, in the event that the Company’s common stock does not meet certain liquidity thresholds with respect to trading volume and market price, then the Senior Lenders have the right to require the Company to repurchase the shares issued or issuable upon exercise of the Lenders’ Warrants at a repurchase price based upon the formulas set forth therein.As a result, the Lenders’ Warrants do not meet the criteria for equity classification under ASC Topic 480, Distinguishing Liabilities From Equity (“ASC 480”), and are not considered to be indexed to the Company’s own stock under the guidance provided in ASC 815, and the Company recognized derivative liabilities aggregating to $4.7 million upon the issuance of the Lenders' Warrants.At March 31, 2014 and December 31, 2013, the fair value of these derivative liabilities was $3.6 million and $4.5 million, respectively.The Company recognized a gain on the change in fair value of these derivative liabilities of $0.9 million for the three months ended March 31, 2014 and a loss on the change in fair value of $0.1 million for the three months ended March 31, 2013. Expenses incurred in connection with the Purchase Agreement and SPA and the sale of the Senior Notes are reflected in Other assets on the Company’s consolidated balance sheet in the amount of $1.1 million at March 31, 2014 and December 31, 2013, and are being amortized as interest expense over the life of the Senior Notes. 7. Notes Payable-Related Parties At March 31, 2014 and December 31, 2013, notes payable – related parties are comprised of the following: March 31, December 31, NBS Sellers Notes $ - $ Notes payable to Marvin Rosen Other notes payable - related parties Total notes payable - related parties Less: Current portion of NBS Sellers Notes - ) Current portion of notes payable to Marvin Rosen - ) Current portion of other notes payable ) ) Non-current portion notes payable - related parties $ $ Sellers Notes As part of the purchase price of NBS, FNAC issued promissory notes (the “Sellers Notes”) to Jonathan Kaufman and entities affiliated with Mr. Kaufman, the sellers of NBS, in the principal amount of $600,000.Upon the closing of the acquisition of NBS, Mr. Kaufman became President of the Company’s Business Services division and an executive officer of the Company.The Sellers Notes were paid in full as of March 31, 2014. 12 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES Notes Payable to Marvin Rosen On March 1, 2013, the Company received a short-term unsecured advance from Marvin Rosen, the Company’s Chairman of the Board of Directors, in the amount of $100,000.The Senior Lenders had approved the repayment of this advance from the proceeds from certain future sales of the Company’s equity securities. The advance was repaid during the three months ended March 31, 2014. 8.Equity Transactions On January 24, 2014, the Company accepted subscriptions from and issued to a total of 39 accredited investors an aggregate of 4,358 shares of its Series B-2 Preferred Stock and warrants (the “Investor Warrants”) to purchase 278,912 shares of the Company’s common stock and received gross cash proceeds of $4,358,000.The proceeds, net of transaction expenses, are being used for general corporate purposes. Each share of Series B-2 Preferred Stock has a Stated Value of $1,000, and is convertible into shares of the Company’s common stock at a conversion price of $5.00 per share (the “Preferred Conversion Price”), subject to adjustment. Subject to the other terms of the Series B-2 Preferred Stock, the Series B-2 Preferred Stock is convertible into an aggregate of 871,600 shares of the Company’s common stock (the “Conversion Shares”). The Investor Warrants may be exercised at any time following the Share Authorization Date (as defined below), for a number of Warrant Shares that is equal to 40% of the Stated Value divided by one hundred and twenty 125% of the Preferred Conversion Price, as adjusted for stock splits, combinations and reclassifications (the “Investor Warrant Exercise Price”). Each Investor Warrant will be exercisable at the Investor Warrant Exercise Price for a five-year term commencing on the date of issuance. The Series B-2 Preferred Stock could not be converted, and the Investor Warrants could not be exercised, until the effective date of an amendment to the Company’s Certificate of Incorporation increasing the number of authorized shares of the Company’s common stock sufficient to permit all of the outstanding Series B-2 Preferred Stock and Investor Warrants to be converted or exercised, as the case may be, into the Company’s common stock (the “Share Authorization Date”).On March 28, 2014, the Company held its 2013 Annual Meeting of Stockholders (the “Annual Meeting”) at which, among other things, the Company’s stockholders approved an amendment to the Company’s Certificate of Incorporation to increase the number of shares of common stock that the Company is authorized to issue from 11,000,000 to 18,000,000. The amendment was filed with the Secretary of State of Delaware on March 28, 2014. Upon such filing, the Share Authorization Date was fixed, the Series B-2 Preferred Stock became convertible in accordance with its terms and the Investor Warrants became exercisable. Subject to certain exceptions, the Company also agreed that, within 45 days following the Share Authorization Date, it would file a registration statement with the SEC registering the resale of the Conversion Shares and the Investor Warrant Shares, and to use its reasonable commercial efforts to cause the registration statement to become effective not more than 150 days thereafter.The registration rights agreement with the Investors provides that in the event the Company fails to timely file the registration statement, fails to cause the registration statement to become effective within the time provided, or fails to provide Investors with an effective registration statement permitting re-sales by the Investors, then as liquidated damages and not as a penalty, the Company is required to pay each Investor an amount equal to one percent (1%) of the aggregate amount invested by such Investor for each 30-day period or pro rata portion thereof following the date by which such registration statement should have been filed or become effective; provided, that the maximum payment to each Investor shall not exceed six percent (6%) of the aggregate amount invested by such Investor.The Company filed the registration statement on May 2, 2014. Commencing January 1, 2016, the Company has the right to force the conversion of the Series B-2 Preferred Stock into common stock at the Preferred Conversion Price; provided that the volume weighted average price for Fusion’s Common stock is at least $12.50 for ten consecutive trading days. In addition, shares of Series B-2 Preferred Stock bear a cumulative six percent (6%) annual dividend payable quarterly in arrears, in cash or shares of common stock, at the option of the Company (see note 1, “Earnings per Share”). Holders of Series B-2 Preferred Stock have liquidation rights that are senior to that of holders of the Company’s outstanding Series A-1, A-2 and A-4 Preferred Stock, and holders of Series B-2 Preferred Stock are entitled to vote as one group with holders of common stock on all matters brought to a vote of holders of common stock (with each share of Series B-2 Preferred Stock being entitled to that number of votes into which the registered holder could have converted the Series B-2 Preferred Stock on the record date for the meeting at which the vote will be cast). However, holders of common stock will be entitled to vote as a class on all matters adversely affecting such class. 13 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES The Company sold the Series B-2 Preferred Stock and Investor Warrants through its officers and directors, in conjunction with the assistance of certain select broker-dealers. The Company paid aggregate cash compensation to the broker-dealers of $0.4 million, and issued or is obligated to issue warrants to the broker-dealers or their respective designees to purchase 92,980 shares of the Company’s common stock. The Investor Warrants provide for a downward adjustment of the exercise price if the Company were to issue common stock at an issuance price or issue convertible debt or equity securities with an exercise price that is less than the Investor Warrant Exercise Price.As a result, the Investor Warrants are deemed not indexed to the Company’s common stock under the guidance provided by ASC Topic 815.Accordingly, the Company recognized a derivative liability of approximately $1.3 million at the date of issuance for the fair value of the Investor Warrants based on a Black-Scholes valuation.Including the Investor Warrants issued in connection with the issuance of Series B-2 Preferred Stock on December 31, 2013, the fair value of the derivative liability related to these warrants was $5.6 million at March 31, 2014, and the Company recognized a gain on the change in fair value of this derivative liability of $1.7 million for the three months ended March 31, 2014. 9.Recently Adopted and Issued Accounting Pronouncements During the three months ended March 31, 2014 and 2013 there were no new accounting pronouncements adopted by the Company that had a material impact on the Company’s consolidated financial statements.Management does not believe there are any recently issued, but not yet effective, accounting pronouncements, if currently adopted, that would have a material effect on the Company’s consolidated financial statements. 10.Commitments and Contingencies Legal matters On or about September 4, 2013, a landlord over premises leased by the Company commenced a lawsuit in the New York City Civil Court, County of New York (Index No. 79154/13), in which the landlord is seeking to recover specified rent and related charges of approximately $88,000 due under a lease agreement between the landlord and the Company, plus interest and attorneys’ fees, and to evict the Company from the premises.The Company has since made all of the payments demanded by the landlord in the lawsuit, and the lawsuit has been dismissed. The Company is from time to time involved in claims and legal actions arising in the ordinary course of business. Management does not expect that the outcome of any such claims or actions will have a material effect on the Company’s operations or financial condition.In addition, due to the regulatory nature of the telecommunications industry, the Company periodically receives and responds to various inquiries from state and federal regulatory agencies.Management does not expect the outcome of any such regulatory inquiries to have a material impact on the Company’s liquidity, results of operations or financial condition. 11.Segment Information The accounting and reporting requirements on Disclosures about Segments of an Enterprise and Related Information requires disclosures of segment information on the basis that is used internally for evaluating segment performance and for determining the allocation of resources to the operating segments. The Company has two reportable segments that it operates and manages – Carrier Services and Business Services.These segments are organized by the products and services that are sold and the customers that are served.The Company measures and evaluates its reportable segments based on revenues and gross profit margins.The Company’s measurement of segment profit exclude the Company’s executive, administrative and support costs.The Company’s segments and their principal activities consist of the following: Carrier Services Carrier Services includes the termination of carrier traffic utilizing primarily Voice over Internet Protocol (“VoIP”) technology.VoIP permits a less costly and more rapid interconnection between the Company and international telecommunications carriers, and generally provides better profit margins for the Company than other technologies.The Company currently interconnects with over 270 carrier customers and vendors, and is working to expand its interconnection relationships, particularly with carriers in emerging markets. 14 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES Business Services The Company provides a full portfolio of cloud communications, cloud connectivity, storage and security solutions to small, medium and large businesses. These services are sold through both the Company’s direct sales force and its partner sales program, which utilizes the efforts of independent third-party distributors to sell the Company’s products and services.The Business Services segment includes the results of operations related to the assets acquired in the Broadvox Transaction effective as of January 1, 2014. Operating segment information for the three months ended March 31, 2014 and 2013 is summarized as follows: Carrier Services Business Services Corporate and Unallocated Consolidated Revenues $ $ $
